 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    JAMES D. GRIEPSMA,

 9                                  Plaintiff,            Case No. C19-181 RSM

10           v.
                                                          ORDER ADOPTING REPORT AND
11    CHRISTIAN J. ANDERSON, et al.,                      RECOMMENDATION AND
                                                          DISMISSING DEFENDANTS FROM
12                                  Defendants.           CIVIL RIGHTS ACTION

13

14          This matter comes before the Court on the Report and Recommendation (“R&R”) of the

15   Honorable Michelle L. Peterson, United States Magistrate Judge.           Dkt. #13.    The R&R

16   recommends dismissing without prejudice Plaintiff James D. Griepsma’s claims as to twenty-three

17   of the twenty-five named Defendants for failure to state a claim upon which relief may be granted.

18   The R&R also recommends that Plaintiff be permitted to proceed with respect to the two remaining

19   Defendants, Dr. Julia A. Barnett and Ms. Miriam Dominique Kastle. After considering Plaintiff’s

20   Objections (Dkt. #19), the Court agrees with Judge Peterson that the claims against twenty-three

21   of the defendants—as identified in the R&R and set forth below—should be dismissed without

22   prejudice under 28 U.S.C. § 1915(e)(2)(B).

23
     ORDER DISMISSING DEFENDANTS
     FROM CIVIL RIGHTS ACTION - 1
 1          In his Objections, Plaintiff asserts that he has produced overwhelming evidence to the Court in

 2   support of his claims. Id. at 2-3. However, there is an important distinction between what evidence a

 3   plaintiff produces and whether that evidence supports the specific claim he seeks to prove. Here,

 4   Plaintiff has brought a claim under 42 U.S.C. § 1983 alleging violations of his civil rights. The Court

     agrees with Judge Peterson that the facts alleged against twenty-three of the defendants do not give
 5
     rise to a legal claim under Section 1983—regardless of the evidence produced. This includes claims
 6
     barred under the doctrine res judicata given Plaintiff’s previous action before this Court in Griepsma
 7
     v. Wend, et al., 16-1843-JLR.
 8
            Furthermore, given this Court’s dismissal of Plaintiff’s claims against Sgt. Christian J.
 9
     Anderson, Plaintiff’s motion to correct the spelling of Mr. Anderson’s name (Dkt. #20) is now moot.
10
                                               CONCLUSION
11
            Having reviewed Plaintiff’s amended complaint, the Report and Recommendation of the
12
     Honorable Michelle L. Peterson, United States Magistrate Judge, Plaintiff’s objections thereto,
13
     and the remaining record, the Court hereby finds and ORDERS as follows:
14
            (1)     The Report and Recommendation is approved and adopted.
15
            (2)     Plaintiff’s amended complaint and this action are DISMISSED, without prejudice,
16
     as to Defendants Deputy Vaughn LaQuet, Deputy Elias Salinas, Deputy Brianna Rogers, Sgt.
17
     Aaron McIntosh, Sgt. Paulie Storie, Deputy Richard Eichman, Counselor Harold P. Archibald,
18
     Billy Heinsohn, Sgt. Aaron Roos, Sgt. Myish Opelencia, ARNP Sue Baerg, PAC Jacob Grillo,
19
     Sgt. Lecia Kelley, Arben Kullojka, Sheriff Reichandt, Sgt. Christian J. Anderson, John
20
     Campbell, Superintendent Michael Obenland, Superintendent Jack Warner, Sloan G. Johnson,
21
     Adam J. Yanasak, Deputy E. Hernandez, and Brandi Blair, for failure of Plaintiff to state any
22
     claim upon which relief may be granted under 42 U.S.C. § 1983.
23
     ORDER DISMISSING DEFENDANTS
     FROM CIVIL RIGHTS ACTION - 2
 1          (2)    Judge Peterson shall issue a service order directing service of Plaintiff’s amended

 2   complaint (Dkt. #12) on Defendants Dr. Julia A. Barnett and Miriam Dominique Kastle.

 3          (3)    Plaintiff’s Motion to Correct Misspelling (Dkt. #20) is DENIED as moot.

 4          (4)    The Clerk is directed to send copies of this Order to Plaintiff and Judge Michelle

 5          L. Peterson.

 6          DATED this 1st day of August 2019.

 7

 8                                               A
                                                 RICARDO S. MARTINEZ
 9                                               CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DISMISSING DEFENDANTS
     FROM CIVIL RIGHTS ACTION - 3
